NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



NYLIA CARROLL,                               )
a/k/a NYLIA MARIE CARROLL,                   )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case No. 2D16-4515
                                             )
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed April 4, 2018.

Appeal from the Circuit Court for Polk
County; James A. Yancey, Judge.

Howard L. Dimmig, II, Public Defender, and
Joanna B. Conner, Assistant Public
Defender, Bartow, for Appellant.

Howard L. Dimmig, II, Public Defender, and
David Campbell, Assistant Public Defender,
Bartow, for Appellee.


PER CURIAM.


              Affirmed.


LaROSE, C.J., and CASANUEVA and ATKINSON, JJ., Concur.